 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO TERM LOAN AGREEMENT AND LIMITED WAIVER

 

This THIRD AMENDMENT to TERM LOAN AGREEMENT AND LIMITED WAIVER, dated as of
March 31, 2017 (this “Third Amendment”), by and among Numerex Corp., a
Pennsylvania corporation (the “Lead Borrower”), the other Persons party hereto
designated as “Borrowers” (each a “Borrower” and, together with the Lead
Borrower, the “Borrowers”), the other Persons party hereto designated as
“Guarantors” (the “Guarantors”, and, together with the Borrowers, the “Credit
Parties”), Crystal Financial LLC, a Delaware limited liability company, as
administrative agent and collateral agent (in such capacities, the “Term Agent”)
for the financial institutions from time to time party to the Term Loan
Agreement (collectively, the “Term Lenders” and individually each a “Term
Lender”) and for itself and the other Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Term Agent and the Term Lenders are
party to that certain Term Loan Agreement dated as of March 9, 2016, as amended
by the First Amendment to Term Loan Agreement dated as of July 29, 2016, as
further amended by the Second Amendment to Term Loan Agreement dated as of
November 3, 2016 (as further amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Term Loan
Agreement”), pursuant to which the Term Lenders agreed, subject to the terms and
conditions contained therein, to extend credit to the Borrowers;

 

WHEREAS, the Credit Parties have requested that the Term Agent and the Term
Lenders effect certain amendments to the Term Loan Agreement as more
specifically set forth herein, and the Term Agent and the Term Lenders are
willing to effect such amendments to the Term Loan Agreement on the terms and
conditions hereinafter set forth;

 

WHEREAS, certain Events of Default (the “Specified Events of Default”) have
occurred and are continuing under:

 

(i) Section 6.1(c) of the Term Loan Agreement as a result of the Credit Parties’
failure to comply with Sections 5.23(a), 5.23(b), 5.23(c) and 5.23(d) of the
Term Loan Agreement for the period ended December 31, 2016;

 

(ii) Section 6.1(c) of the Term Loan Agreement as a result of the Credit
Parties’ failure to notify the Term Agent, as required under Section 5.3 of the
Term Loan Agreement, of the dissolution of a non-Credit Party Subsidiary of the
Lead Borrower;

 

(iii) Section 6.1(d) of the Term Loan Agreement as a result of the Credit
Parties’ failure to notify the Term Agent, as required under Section 4.3(c) of
the Term Loan Agreement, of the letter, dated as of April 27, 2016, received by
the Lead Borrower from a Governmental Authority;

 

(iv) Section 6.1(d) of the Term Loan Agreement as a result of the Credit
Parties’ failure to notify the Term Agent, as required under Section 4.3(d) of
the Term Loan Agreement, regarding the commencement of certain litigation in
which the amount of damages claimed exceeds $250,000 and regarding material
developments in certain other litigation affecting the Credit Parties;

 

 

 

 

(v) Section 6.1(b) of the Term Loan Agreement as a result of the inaccuracy of
the Credit Parties’ representations in Section 3.19 of the Term Loan Agreement
due to the Credit Parties’ omission of outstanding options in Schedule 3.19 to
the Term Loan Agreement;

 

(vi) Section 6.1(b) of the Term Loan Agreement as a result of the Credit
Parties’ failure to disclose, in the Compliance Certificates delivered to the
Term Agent pursuant to Section 4.2(b) of the Term Loan Agreement, changes in the
information provided in Schedule 3.16 to the Term Loan Agreement;

 

(vii) Section 6.1(b) of the Term Loan Agreement, as a result of the inaccuracy
of the Credit Parties’ representations in Loan Documents delivered after the
date of the Term Loan Agreement due to the Credit Parties’ failure to update the
information set forth in Schedules 3.5, 3.16, 3.19, 3.20 and 3.21 to the Term
Loan Agreement;

 

(viii) Section 6.1(c) of the Term Loan Agreement as a result of the Credit
Parties’ failure to notify the Term Agent, as required under Section 4.3(a) of
the Term Loan Agreement, of the occurrence of the Events of Default described in
clauses (ii), (iii), (iv), (v), (vi) and (vii) above, and this clause (viii);
and

 

(ix) Section 6.1(b) of the Term Loan Agreement as a result of the inaccuracy of
the Credit Parties’ representations in Loan Documents delivered after the date
of the Term Loan Agreement due to the existence of the Events of Default
described in clauses (ii), (iii), (iv), (v), (vi), (vii) and (viii) above and
this clause (ix); and

 

WHEREAS, the Credit Parties have requested that the Term Agent and the Term
Lenders agree to waive the Specified Events of Default, and the Term Agent and
the Term Lenders are willing to waive the Specified Events of Default on the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
as follows:

 

1.Defined Terms. Except as otherwise defined in this Third Amendment, terms
defined in the Term Loan Agreement are used herein as defined therein.

 

2.Amendments to Term Loan Agreement. Subject to the satisfaction of the
conditions precedent specified in Section 6 below, the following amendments
shall be incorporated into the Term Loan Agreement:

 

(a)The following subsection (e) shall be added to Section 1.6 of the Term Loan
Agreement:

 

“(e) June 1, 2017 Prepayment. On June 1, 2017, unless the Credit Parties have
entered into Planned Refinancing Transaction Documentation in respect of a
Planned Refinancing Transaction of the nature described in clause (i) of the
definition of Planned Refinancing Transaction Documentation, the Borrowers shall
prepay the outstanding principal balance of the Term Loans (notwithstanding the
application of payments provisions set forth in Section 1.8(c)) in an amount
equal to $2,000,000 funded with the proceeds of equity or Subordinated
Indebtedness upon terms and conditions acceptable to the Term Agent, which
prepayment shall be subject to the Prepayment Premium; provided, that such
Prepayment Premium in an amount equal to $40,000 shall be fully earned and due
on June 1, 2017, but not payable until the earlier of

 

 2 

 

 

(i) the payment in full in cash of the Obligations, (ii) the occurrence of an
Event of Default, and (iii) August 1, 2017.”

 

(b)The following Section 4.21 shall be added to Article 4 of the Term Loan
Agreement:

 

“4.21 Planned Refinancing Transaction Documentation; Investment Banker. No later
than June 1, 2017 or such later date as agreed by the Term Agent in its sole
discretion, the Credit Parties shall have either (i) entered into Planned
Refinancing Transaction Documentation, or (ii) entered into, upon terms and
conditions reasonably acceptable to the Term Agent, an engagement letter (the
“Engagement Letter”) with an investment banker or other similar consultant
reasonably acceptable to the Term Agent (the “Investment Banker”) to advise and
assist the Credit Parties in entering into a Planned Refinancing Transaction.
The Credit Parties shall retain the Investment Banker at all times until the
closing of a Planned Refinancing Transaction (including the payment in full in
cash of the Obligations) or as otherwise agreed by the Term Agent. Each Credit
Party acknowledges and agrees that the Term Agent shall have the right to
communicate directly with the Investment Banker, provided that the Lead Borrower
is provided an opportunity to be present on all calls and copied on all emails
and other correspondence. Subject to the preceding sentence, the Engagement
Letter shall authorize and direct the Investment Banker to communicate directly
with the Term Agent, participate in required weekly status calls with the Term
Agent and furnish the Term Agent with such information as the Term Agent may
request, in form and substance acceptable to the Term Agent. The Investment
Banker shall provide the Term Agent periodic updates, and, if requested by the
Term Agent, interim updates, regarding the status of its efforts, including,
without limitation, the status of any sale efforts, and copies of any notices,
reports and other communications delivered by the Investment Banker to the
Credit Parties. The Credit Parties shall continue to retain the Investment
Banker as and when required in this Section, and shall provide the Investment
Banker with all information and reports necessary for the Investment Banker to
perform its duties under the Engagement Letter and otherwise cooperate with the
Investment Banker.

 

(c)Section 4.2 of the Term Loan Agreement is hereby amended by adding the
following clauses (k) and (l) thereto:

 

“(k) promptly upon receipt thereof, copies of any notices, reports and other
communications delivered to the Credit Parties by the Investment Banker; and

 

(l) promptly upon receipt thereof, copies of any expressions of interest, offers
and letters of intent with respect to any Planned Refinancing Transaction.”

 

(d)Section 5.23(a) of the Term Loan Agreement is hereby amended by deleting the
grid contained therein in its entirety and substituting the following in its
stead:

 

Quarter Minimum Adjusted EBITDA March 31, 2017 $1,900,000 June 30, 2017
$2,250,000 September 30, 2017 $3,250,000 December 31, 2017, and the last day of
each fiscal quarter thereafter $6,000,000

 

 3 

 

 

(e)Section 5.23(b) of the Term Loan Agreement is hereby amended by deleting the
grid contained therein in its entirety and substituting the following in its
stead:

 

Quarter

Minimum Consolidated Fixed Charge

Coverage Ratio

March 31, 2017 0.35 : 1.00 June 30, 2017 0.40 : 1.00 September 30, 2017 0.50 :
1.00 December 31, 2017, and the last day of each fiscal quarter thereafter 1.00
: 1.00

 

(f)Section 5.23(c) of the Term Loan Agreement is hereby amended by deleting the
grid contained therein in its entirety and substituting the following in its
stead:

 

Quarter

Maximum Consolidated

Total Net Leverage

March 31, 2017 3.00 : 1.00 June 30, 2017 2.50 : 1.00 September 30, 2017 2.00 :
1.00

December 31, 2017

and the last day of each fiscal quarter thereafter

1.50 : 1.00

 

(g)Section 5.23(d) of the Term Loan Agreement is hereby amended by deleting the
grid contained therein in its entirety and substituting the following in its
stead:

 

Quarter Churn March 31, 2017 -7.5% June 30, 2017 and the last day of each fiscal
quarter thereafter -2.5%

 

(h)Section 6.1(c) of the Term Loan Agreement shall be amended by adding a
failure to perform or observe any term, covenant or agreement contained in
Section 4.21 of the Term Loan Agreement to the list of specific Defaults set
forth in such section 6.1(c).

 

(i)Section 10.1 of the Term Loan Agreement is hereby amended by deleting the
definition of “Adjusted EBITDA” in its entirety and substituting the following
in its stead:

 

“Adjusted EBITDA” means, for any period, for the Lead Borrower and its
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Expense for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Lead Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense for such period, (iv)
non-cash equity-based

 

 4 

 

 

compensation, (v) non-recurring, non-cash expenses which are deemed acceptable
to the Term Agent, (vi) the fees, costs, and expenses payable by the Borrowers
in connection with the closing of the transactions contemplated by the Loan
Documents, (vii) fees and expenses paid in connection with field examinations
and wind-down analyses in accordance with Section 4.9(c), (viii) the non-cash
write-off of fixed assets during the second Fiscal Quarter of 2016 relating to
the Atlanta Sublease in an amount not to exceed $377,000, (ix) the impairment
charge taken during the second Fiscal Quarter of 2016 relating to the Atlanta
Sublease in an amount not to exceed $889,000, (x) third party broker fees
incurred during the second Fiscal Quarter of 2016 relating to the Atlanta
Sublease not to exceed $460,000, (xi) severance paid during the second Fiscal
Quarter of 2016 in an amount not to exceed $415,000, (xii) inventory reserves
taken during second Fiscal Quarter of 2016 in an amount not to exceed $435,000,
(xiii) goodwill impairment charges taken during the second Fiscal Quarter of
2016 in an amount not to exceed $7,000,000, (xiv) cash severance paid during
July and August of 2016 in an amount not to exceed $253,000, (xv) cash costs and
expenses paid in connection with relocating to a temporary headquarters at 400
Interstate North Parkway SE, Atlanta, Georgia in July of 2016 in an amount not
to exceed $25,000; (xvi) goodwill impairment charges taken during the fourth
Fiscal Quarter of 2016 in an amount not to exceed $7,833,000; (xvii) severance
paid during the fourth Fiscal Quarter of 2016 in an amount not to exceed
$311,598 and severance paid during the first Fiscal Quarter of 2017 in an amount
not to exceed $398,821; (xviii) third party professional fees for transaction
related activities in the fourth Fiscal Quarter of 2016 in an amount not to
exceed $111,136 and fees related to debt refinancing and amendment in the first
Fiscal Quarter of 2017 to not exceed in amount of $775,000; (xix) one-time
consulting costs for Inventory MRP system not to exceed $75,000 and one-time
moving expenses to a new 3PL not to exceed $20,000; and (xx) one-time costs
related to turn down of network for 2G ATT in an amount not to exceed $25,000;
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Lead Borrower and its Subsidiaries for such period, (ii)
extraordinary gains for such period and (iii) all non-cash, non-recurring items
increasing Consolidated Net Income for such period. For quarterly periods prior
to the closing date, “Adjusted EBITDA” shall be as follows: quarter ended
December 31, 2015 - $1,963,000, quarter ended September 30, 2015 - $1,664,000
and quarter ended June 30, 2015 - $3,410,000.”

 

(j)Section 10.1 of the Term Loan Agreement is hereby amended by deleting the
definition of “Applicable Margin” in its entirety and substituting the following
in its stead:

 

“Applicable Margin” means, (a) at any time prior to January 1, 2017, eight and
one-half percent (8.50%) per annum, and (b) at any time on or after January 1,
2017, ten and one-half percent (10.5%).

 

(k)Section 10.1 of the Term Loan Agreement is hereby amended by adding the
following definition of “Planned Refinancing Transaction Documentation” to such
Section in the proper alphabetical order:

 

“Planned Refinancing Transaction Documentation” means, (i) definitive
documentation providing for a the sale of all or substantially all of the Credit
Parties’ assets or the equity interests of the Lead Borrower, or a merger of the
Lead Borrower with another Person, or (ii) a binding commitment letter for the
refinancing of the Obligations, in each case, in form and substance acceptable
to the Term Agent and subject only to completion of the definitive legal
documentation, approvals required by applicable law and other customary
ministerial closing conditions, that will result in the payment in full in cash
of the Obligations on or before August 1, 2017 (each transaction of the nature
described above, a “Planned Refinancing Transaction”).

 

 5 

 

 

(l)Exhibit 4.2(b) to the Term Loan Agreement (Form of Compliance Certificate) is
hereby replaced in its entirety with Exhibit 4.2(b) attached hereto.

 

(m)Schedule 3.5 (Litigation) to the Term Loan Agreement is hereby replaced in
its entirety with Schedule 3.5 attached hereto.

 

(n)Schedule 3.16 (Intellectual Property) to the Term Loan Agreement is hereby
replaced in its entirety with Schedule 3.16 attached hereto.

 

(o)Schedule 3.19 (Ventures, Subsidiaries and Affiliates; Outstanding Stock) to
the Term Loan Agreement is hereby replaced in its entirety with Schedule 3.19
attached hereto.

 

(p)Schedule 3.20 (Jurisdiction of Organization; Chief Executive Office) to the
Term Loan Agreement is hereby replaced in its entirety with Schedule 3.20
attached hereto.

 

(q)Schedule 3.21 (Locations of Inventory, Equipment and Books and Records) to
the Term Loan Agreement is hereby replaced in its entirety with Schedule 3.21
attached hereto.

 

3.Limited Waiver. The Credit Parties acknowledge that the Specified Events of
Default have occurred and are continuing, and represent and warrant that as of
the date hereof, no Defaults or Events of Default have occurred and are
continuing other than the Specified Events of Default. Subject to the
satisfaction of the conditions set forth in Section 6 below, and in reliance on
the representations and warranties contained in Section 5 below, the Term Agent
and the Term Lenders hereby waive the Specified Events of Default. The Term
Agent hereby acknowledges that the Subordinated Lender (as defined below) may be
considered an Affiliate of a Borrower for purposes of Section 5.6 of the Term
Loan Agreement and hereby agrees that the transactions contemplated by the
Subordinated Note and the Warrant to Purchase Stock (the “Warrant”) issued to
the Subordinated Lender on the date hereof, which shall be exercised by way of
cashless exercise, shall not be prohibited by Section 5.6 of the Term Loan
Agreement. This is a limited waiver and shall not be deemed to (a) waive,
release, modify or limit any Credit Party’s obligations to otherwise comply with
all terms and conditions of the Term Loan Agreement and the other Loan
Documents, (b) waive any other existing or future Default or Event of Default,
or (c) prejudice any right or remedy that the Term Agent or any Term Lender may
have presently or in the future under or in connection with the Term Loan
Agreement or any other Loan Document (all of which rights and remedies are
expressly reserved), except as expressly provided herein.

 

4.Acknowledgment Regarding Huron Consulting Services. Each Credit Party hereby
acknowledges that the Term Agent has engaged Huron Consulting Services LLC to
review and assess certain financial results and projections with respect to the
Credit Parties, and each Credit Party hereby agrees to pay or reimburse the Term
Agent for all costs and expenses incurred by the Term Agent in connection with
such engagement.

 

5.Representations and Warranties. Each Credit Party hereby represents and
warrants that:

 

(a)After giving effect to this Third Amendment, no Default or Event of Default
has occurred and is continuing;

 

(b)the execution, delivery and performance of this Third Amendment by each
Credit Party are all within such Credit Party’s corporate powers, will not
contravene any Requirement of Law or the terms of such Credit Party’s
Organization Documents, or any Material

 

 6 

 

 

Contract to which such Credit Party is a party or by which such Credit Party or
its property is bound, and shall not result in the creation or imposition of any
lien, claim, charge or encumbrance upon any of the Collateral, except in favor
of Term Agent and Term Lenders pursuant to the Term Loan Agreement and the other
Loan Documents as amended hereby;

 

(c)this Third Amendment and each other agreement or instrument to be executed
and delivered by the Credit Parties in connection herewith have been duly
authorized, executed and delivered by all necessary action on the part of such
Credit Party and, if necessary, its stockholders, as the case may be, and the
agreements and obligations of each Credit Party contained herein and therein
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their terms, except as enforceability
is limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws affecting creditor’s rights generally and by general principles of
equity; and

 

(d)after giving effect to this Third Amendment, and other than as disclosed on
the Schedules to this Third Amendment, all representations and warranties
contained in the Term Loan Agreement and each other Loan Document are true and
correct in all material respects on and as of the date hereof, except (i) to the
extent that such representations and warranties refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii) in
the case of any representation and warranty qualified by materiality, in which
case they shall be true and correct in all respects.

 

6.Conditions to Effectiveness. This Third Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Term Agent (such date referred to herein as, the “Effective
Date”):

 

(a)the Term Agent shall have received this Third Amendment, duly executed by
each of the parties hereto;

 

(b)after giving effect to this Third Amendment, no Default or Event of Default
shall have occurred and be continuing;

 

(c)all orders, permissions, consents, approvals, licenses, authorizations and
validations of, and filings, recordings and registrations with, and exemptions
by, any Governmental Authority, or any other Person required to authorize or
otherwise required in connection with the execution, delivery and performance by
each Credit Party of this Third Amendment and the transactions contemplated
hereby, shall have been obtained and shall be in full force and effect;

 

(d)the Credit Parties shall have (i) delivered to the Term Agent, (A) evidence,
in form acceptable to the Term Agent, of the closing of the transactions
contemplated by the Senior Subordinated Promissory Note, dated as of the date
hereof (the “Subordinated Note”), executed and delivered by the Lead Borrower to
Kenneth Rainin Foundation (the “Subordinated Lender”), and (B) duly-executed
copies of the Subordinated Note and all related documentation, including without
limitation, the Warrant, as required by the Term Agent in its sole discretion,
in each case, in form and substance acceptable to the Term Agent, and (ii)
received $5,000,000 in Subordinated Indebtedness proceeds from the Subordinated
Lender pursuant to the Subordinated Note, and shall have used such

 

 7 

 

 

proceeds to prepay the outstanding principal balance of the Term Loans
(notwithstanding the application of payments provisions set forth in Section
1.8(c) of the Term Loan Agreement), which prepayment shall be subject to the
Prepayment Premium; provided, that such Prepayment Premium in an amount equal to
$100,000 shall be fully earned and due on the date hereof, but not payable until
the earlier of (A) the payment in full in cash of the Obligations, (B) the
occurrence of an Event of Default, and (C) August 1, 2017; and

 

(e)the Credit Parties shall have paid in full (i) all invoiced Credit Party
expenses in connection with the preparation, execution, delivery and
administration of this Third Amendment and the other instruments and documents
to be delivered hereunder, (ii) the Amendment Fee First Installment (as defined
below), and (iii) all unpaid interest on the Term Loans due and payable under
the Term Loan Agreement as of the date hereof (including, without limitation,
any additional interest resulting from the amendment to the definition of
Applicable Margin set forth herein; provided, that any such additional interest
shall be fully earned and due on the date hereof, but not payable until the
earlier of (A) the payment in full in cash of the Obligations, (B) the
occurrence of an Event of Default, and (C) April 3, 2017). The amounts to be
paid by the Credit Parties set forth in this Section 6(e) shall be fully earned
and due as of the date hereof, and no portion thereof when paid shall be
refunded or returned to the Credit Parties under any circumstances.

 

7.Amendment Fee. In consideration of the agreements contained in this Third
Amendment, the Credit Parties shall pay to the Term Agent an amendment fee equal
to $200,000, which shall be fully earned and due as of the date hereof, and
payable as follows: (a) $100,000 on the date hereof (the “Amendment Fee First
Installment”), and (b) $100,000 (the “Amendment Fee Second Installment”) on the
earlier of (i) the occurrence of an Event of Default, and (ii) June 1, 2017;
provided that the payment of the Amendment Fee Second Installment shall be
waived if no Default or Event of Default has occurred and is continuing and a
Planned Refinancing Transaction closes prior to June 1, 2017 (including the
payment in full in cash of the Obligations).

 

8.Effect on Loan Documents. The Term Loan Agreement and the other Loan
Documents, after giving effect to this Third Amendment, shall be and remain in
full force and effect in accordance with their terms and hereby are ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Third Amendment shall not operate as a waiver
of any right, power, or remedy of the Term Agent or any other Secured Party
under the Term Loan Agreement or any other Loan Document, as in effect prior to
the date hereof. Each Credit Party hereby ratifies and confirms in all respects
all of its obligations under the Loan Documents to which it is a party and each
Credit Party hereby ratifies and confirms in all respects any prior grant of a
security interest under the Loan Documents to which it is party.

 

9.Further Assurances. Each Credit Party shall execute and deliver all
agreements, documents and instruments, each in form and substance satisfactory
to the Term Agent, and take all actions as the Term Agent may reasonably request
from time to time, to perfect and maintain the perfection and priority of the
security interest in the Collateral held by the Term Agent and to fully
consummate the transactions contemplated under this Third Amendment and the Term
Loan Agreement, as modified hereby.

 

10.Release. Each Credit Party hereby remises, releases, acquits, satisfies and
forever discharges Term Agent and the Term Lenders, their agents, employees,
officers, directors, predecessors,

 

 8 

 

 

attorneys and all others acting on behalf of or at the direction of Term Agent
or the Term Lenders, of and from any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had, or now has, to the extent arising
from or in connection with any act, omission or state of facts taken or existing
on or prior to the Effective Date, against Term Agent and the Term Lenders,
their agents, employees, officers, directors, attorneys and all persons acting
on behalf of or at the direction of Term Agent or the Term Lenders
(“Releasees”), for, upon or by reason of any matter, cause or thing whatsoever
arising under, or in connection with, or otherwise related to, the Loan
Documents through the Effective Date. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they have or may have under, or in
connection with, or otherwise related to, the Loan Documents as of the Effective
Date, including, but not limited to, the rights to contest any conduct of Term
Agent, the Term Lenders or other Releasees on or prior to the Effective Date.

 

11.No Novation; Entire Agreement. This Third Amendment evidences solely the
amendment of certain specified terms and obligations of the Credit Parties under
the Term Loan Agreement and is not a novation or discharge of any of the other
obligations of the Credit Parties under the Term Loan Agreement. There are no
other understandings, express or implied, among the Credit Parties, the Term
Agent and the Term Lenders regarding the subject matter hereof or thereof.

 

12.Choice of Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

13.Counterparts; Facsimile Execution. This Third Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Third Amendment
by facsimile (or other electronic transmission) shall be as effective as
delivery of a manually executed counterpart of this Third Amendment. Any party
delivering an executed counterpart of this Third Amendment by facsimile (or
other electronic transmission) also shall deliver a manually executed
counterpart of this Third Amendment but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Third Amendment.

 

14.Construction. This Third Amendment is a Loan Document. This Third Amendment
and the Term Loan Agreement shall be construed collectively and in the event
that any term, provision or condition of any of such documents is inconsistent
with or contradictory to any term, provision or condition of any other such
document, the terms, provisions and conditions of this Third Amendment shall
supersede and control the terms, provisions and conditions of the Term Loan
Agreement.

 

15.Miscellaneous. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.

 

 9 

 

 

[Signature Pages Follow]

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their duly authorized officers of the date first
above written.

 

  Numerex Corp., as the Lead Borrower and a Borrower         By: /s/ Kenneth
Gayron   Name: Kenneth Gayron   Title: Chief Financial Officer        
Cellemetry LLC, as a Borrower         By: /s/ Kenneth Gayron   Name: Kenneth
Gayron   Title: Treasurer         Cellemetry Services, LLC, as a Borrower      
  By: /s/ Kenneth Gayron   Name: Kenneth Gayron   Title: Treasurer        
NEXTALARM, LLC, as a Borrower         By: /s/ Kenneth Gayron   Name: Kenneth
Gayron   Title: Treasurer         NUMEREX GOVERNMENT SERVICES LLC, as a Borrower
        By: /s/ Kenneth Gayron   Name: Kenneth Gayron   Title: Treasurer

 

[Signature Page to Third Amendment to Term Loan Agreement and Limited Waiver]

 

 

 

 

  NUMEREX SOLUTIONS, LLC, as a Borrower         By: /s/ Kenneth Gayron   Name:
Kenneth Gayron   Title: Treasurer         OMNILINK SYSTEMS INC., as a Borrower  
      By: /s/ Kenneth Gayron   Name: Kenneth Gayron   Title: Chief Financial
Officer         ORBIT ONE COMMUNICATIONS, LLC, as a Borrower         By: /s/
Kenneth Gayron   Name: Kenneth Gayron   Title: Treasurer         TELEMETRY
SERVICES CORPORATION, as a Borrower         By: /s/ Kenneth Gayron   Name:
Kenneth Gayron   Title: Chief Financial Officer         UBLIP, INC., as a
Borrower         By: /s/ Kenneth Gayron   Name: Kenneth Gayron   Title: Chief
Financial Officer         UPLINK SECURITY, LLC, as a Borrower         By: /s/
Kenneth Gayron   Name: Kenneth Gayron   Title: Treasurer

 

[Signature Page to Third Amendment to Term Loan Agreement and Limited Waiver]

 

 

 

 

  CRYSTAL FINANCIAL LLC, as Term Agent         By: /s/ Christopher A. Arnold  
Name: Christopher A. Arnold   Title: Senior Managing Director         CRYSTAL
FINANCIAL SPV LLC, as Term Lender         By: /s/ Christopher A. Arnold   Name:
Christopher A. Arnold   Title: Senior Managing Director

 

[Signature Page to Third Amendment to Term Loan Agreement and Limited Waiver]

 

 

 

 

EXHIBIT 4.2(b)

 

FORM OF COMPLIANCE CERTIFICATE

 

To: Crystal Financial LLC Date:   _____________________   Two International
Place, 17th Floor     Boston, MA 02110  

 

Re:      Term Loan Agreement dated as of March 9, 2016 (as amended, modified,
supplemented or restated hereafter, the “Term Loan Agreement”) by and among (i)
Numerex Corp., a Pennsylvania corporation (the “Lead Borrower”), (ii) the other
Borrowers party thereto from time to time (together with the Lead Borrower, the
“Borrowers”), (iii) the Guarantors party thereto from time to time, (iv) the
Term Lenders party thereto from time to time party, and (v) Crystal Financial
LLC, as term agent (the “Term Agent”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Term Loan
Agreement.

 

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1.No Default; Representations and Warranties.

 

a.To the knowledge of the undersigned Responsible Officer, except as set forth
in Appendix I, no Default or Event of Default has occurred and is continuing.

 

b.If a Default or Event of Default has occurred and is continuing, the Lead
Borrower and its Subsidiaries propose to take action as set forth in Appendix I
with respect to such Default or Event of Default.

 

c.Each of the representations and warranties set forth in the Term Loan
Agreement is true and correct in all material respects as of the date hereof
(without duplication of any materiality qualifier contained therein).

 

2.Financial Calculations. Attached hereto as Appendix II are reasonably detailed
calculations of the following, each as of the Fiscal [Month/Year] ending
[_____]1:

 

a.Adjusted EBITDA;

 

b.Consolidated Fixed Charge Coverage Ratio;

 

c.Consolidated Total Net Leverage;

 

d.Churn; and

 

e.Liquidity.

 



 

1 Note: All calculations to be included regardless of whether compliance with
any particular covenant is required for a given reporting period under the Term
Loan Agreement.

 



 

 

 

3.No Material Accounting Changes, Etc. The financial statements furnished to the
Term Agent for the Fiscal [Month/Year] ending [_____] are complete, correct, and
fairly present, in all material respects, in accordance with GAAP, the
consolidated financial position and the results of operations of the Lead
Borrower and its Subsidiaries on a consolidated basis at the close of, and the
results of the Lead Borrower and its Subsidiaries’ operations and cash flows
for, the period(s) covered, subject to, with respect to the monthly financial
statements, normal year-end adjustments and the absence of footnotes. There has
been no change in GAAP or the application thereof since the date of the audited
financial statements furnished to the Term Agent for the year ending [_____],
other than the material accounting changes as disclosed on Appendix III hereto.

 

4.Intellectual Property. Except as set forth on Appendix IV hereto, there has
been no change to the information provided in Schedule 3.16 to the Term Loan
Agreement since the date of the most recently delivered compliance certificate.

 

5.Commercial Tort Claims. Except as set forth on Appendix V hereto, there has
been no change to the information provided in Schedule 1 to the Guaranty and
Security Agreement since the date of the most recently delivered compliance
certificate.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

  By:_______________________________   Responsible Officer of Lead Borrower    
  Name:_____________________________   Title:______________________________

 

 

 

 

Appendix I

 

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default or Event of Default in reasonable detail and the steps being taken or
contemplated by the Lead Borrower and its Subsidiaries to be taken on account
thereof.]

 

 

 

 

Appendix II

 

A. Calculation of Adjusted EBITDA2

 

1. Consolidated Net Income: $______________   plus, without duplication, the
following to the extent deducted in calculating such Consolidated Net Income:  
      2. Consolidated Interest Expense: $______________       3. the provision
for federal, state, local and foreign income taxes payable by the Lead Borrower
and its Subsidiaries: $______________       4. depreciation and amortization
expense: $______________       5. non-cash equity-based compensation: $       6.
non-recurring, non-cash expenses which are deemed acceptable to the Term Agent:
$______________       7. the fees, costs and expenses payable by the Borrowers
in connection with the closing of the transactions contemplated by the Loan
Documents: $______________       8. fees and expenses paid in connection with
field examinations and wind-down analyses in accordance with Section 4.9(c) of
the Term Loan Agreement: $______________       9. the non-cash write-off of
fixed assets during the second Fiscal Quarter of 2016 relating to the Atlanta
Sublease in an amount not to exceed $377,000: $______________       10. the
impairment charge taken during the second Fiscal Quarter of 2016 relating to the
Atlanta Sublease in an amount not to exceed $889,000: $______________       11.
third party broker fees incurred during the second Fiscal Quarter of 2016
relating to the Atlanta Sublease not to exceed $460,000: $______________      
12. severance paid during the second Fiscal Quarter of 2016 in an amount not to
exceed $415,000: $______________       13. inventory reserves taken during
second Fiscal Quarter of 2016 in an amount not to exceed $435,000:
$______________       14. goodwill impairment charges taken during the second
Fiscal  

 

 



2 For quarterly periods prior to the Closing Date, “Adjusted EBITDA” shall be as
follows: quarter ended December 31, 2015 - $1,963,000, quarter ended September
30, 2015 - $1,664,000 and quarter ended June 30, 2015 - $3,410,000.

 



 

 

 

  Quarter of 2016 in an amount not to exceed $7,000,000: $______________      
15. cash severance paid during July and August of 2016 in an amount not to
exceed $253,000: $______________       16. cash costs and expenses paid in
connection with relocating to a temporary headquarters at 400 Interstate North
Parkway SE, Atlanta, Georgia in July of 2016 in an amount not to exceed $25,000:
$______________       17. goodwill impairment charges taken during the fourth
Fiscal Quarter of 2016 in an amount not to exceed $7,833,000: $______________  
    18. severance paid during the fourth Fiscal Quarter of 2016 in an amount not
to exceed $311,598 and severance paid during the first Fiscal Quarter of 2017 in
an amount not to exceed $398,821: $______________       19. third party
professional fees for transaction related activities in the fourth Fiscal
Quarter of 2016 in an amount not to exceed $111,136 and fees related to debt
refinancing and amendment in the first Fiscal Quarter of 2017 to not exceed in
amount of $775,000: $______________       20. one-time consulting costs for
Inventory MRP system not to exceed $75,000 and one-time moving expenses to a new
3PL not to exceed $20,000: $______________       21. one-time costs related to
turn down of network for 2G ATT in an amount not to exceed $25,000:
$______________         minus the following to the extent included in
calculating such Consolidated Net Income:         22. federal, state, local and
foreign income tax credits of the Lead Borrower and its Subsidiaries:
$______________       23. extraordinary gains for such period: $______________  
    24. all non-cash, non-recurring items increasing Consolidated Net Income:
$______________       25. the sum of lines A-2 through A-21: $______________    
  26. the sum of lines A-22 through A-24: $______________       27. Adjusted
EBITDA (line A-1 plus line A-25 minus line A-26): $______________

 

In compliance with minimum Adjusted EBITDA covenant, pursuant to Section 5.23 of
the Term Loan Agreement (applicable only for calculations as of the end of a
Fiscal Quarter): [Yes/No/NA]

 



 

 

 

B. Calculation of Consolidated Fixed Charge Coverage Ratio

 

1. Adjusted EBITDA (line A-27): $______________       2. Capital Expenditures
paid in cash: $______________   plus:         3. the aggregate amount (but not
less than $0) of federal, state, local and foreign income taxes paid in cash:
$______________       4. Debt Service Charges paid in cash:          
a.    Consolidated Interest Expense3: $______________         b.    All
scheduled principal payments made or required to be made on account of
Indebtedness for borrowed money (including, without limitation, principal
payments in accordance with Section 1.6(a)(i) of the Term Loan Agreement and
obligations with respect to Capital Leases for such period (excluding, for the
avoidance of doubt, all voluntary and mandatory prepayments): $______________  
      c.    the sum of lines B-4-a and B-4-b: $______________       5.
Restricted Payments paid in cash: $______________       6. the sum of lines B-2,
B-3, B-4-c and B-5: $______________       7. Consolidated Fixed Charge Coverage
Ratio (the ratio of line B-1 to line B-6): [__] : [__]

 

In compliance with minimum Consolidated Fixed Charge Coverage Ratio covenant,
pursuant to Section 5.23 of the Term Loan Agreement (applicable only for
calculations as of the end of a Fiscal Quarter): [Yes/No/NA]

 

 



3 With respect to the calculation of the amounts set forth in line B-4-a above,
for each of the quarters ending on March 31, 2016, June 30, 2016, September 30,
2016 and December 30, 2016, such amounts shall be calculated by: (i) determining
the actual amount thereof from the Closing Date through such date of
determination, (ii) dividing such amount by the number of days that have elapsed
from the Closing Date through such date of determination, and (iii) multiplying
the result by 365.

 



 

 

 

C. Calculation of Consolidated Total Net Leverage

 

1. Net Debt: $______________       2. Consolidated Total Net Leverage (the ratio
of line C-1 to Adjusted EBITDA (line A-27)): [__] : [__]

 

In compliance with maximum Consolidated Total Net Leverage covenant, pursuant to
Section 5.23 of the Term Loan Agreement (applicable only for Calculations as of
the end of a Fiscal Quarter): [Yes/No/NA]

 



 

 

 

D. Calculation of Churn

 

1. Aggregate number of subscribers at the end of the period: [__]   minus      
  2. Aggregate number of subscribers at the end of the prior period: [__]      
3. Subscriber disconnect (line D-1 minus line D-2): [__]       4. Churn (line
D-3 divided by line D-2): [__]

 

In compliance with subscriber Churn covenant, pursuant to Section 5.23 of the
Term Loan Agreement (applicable only for calculations as of the end of a Fiscal
Quarter): [Yes/No/NA]

 



 

 

 

E. Minimum Liquidity

 

Liquidity: $     Minimum Liquidity: $5,000,000

 

In compliance with minimum Liquidity covenant, pursuant to Section 5.23 of the
Term Loan Agreement: [Yes/No]

 



 

 

 

Appendix III

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Term Agent prior to the date of this certificate]. [If
material changes in GAAP or in application thereof have occurred, the following
describes the nature of the changes in reasonable detail and the effect, if any,
of each such material change in GAAP or in application thereof in the
calculation of the financial covenants described in the Term Loan Agreement].

 

 

 

 

Appendix IV

 

Except as set forth below, there has been no change to the information provided
in Schedule 3.16 (Intellectual Property)_to the Term Loan Agreement since the
date of the most recently delivered compliance certificate.

 

 

 

 

Appendix V

 

Except as set forth below, there has been no change to the information provided
in Schedule 1 (Commercial Tort Claims) to the Guaranty and Security Agreement
since the date of the most recently delivered compliance certificate.

 



 

 

 

SCHEDULE 3.5

 

LITIGATION

 

Actions, suits and proceedings:

 

In re: Liperial “Savon” Easterling v. Aretz , et al., 16 CV 1617 (Montgomery Ct,
Tenn).

 

This action was filed on August 8, 2016 against Omnilink and multiple other
defendants related to the death of Mr. Easterling, the plaintiff’s son. The
claims arise from the alleged murder of Mr. Easterling by Mr. Aretz, an
individual that was released on bail and ordered to wear a GPS tracking device
bracelet provided by Omnilink.

 

The claims were tendered to Omnilink’s insurance carrier, and the insurance
carrier agreed to defend Omnilink. On October 4, 2016, Omnilink filed a motion
to dismiss the complaint based on lack of personal jurisdiction and failure to
state a claim. On December 2, 2016, the judge continued the motion and granted
plaintiff ninety days to conduct discovery to support plaintiff’s opposition of
the motion.

 

The complaint requests that the plaintiff be awarded $20,000,000 in compensatory
damages and $10,000,000 in punitive damages. Numerex believes the complaint is
without merit.

 

Cen Com, Inc. v. Numerex Corp, et al., 16-2-31077-0 SEA (Sup. Ct WA)

 

Cen Com, a former supplier of alarm monitoring services for NextAlarm, brought
an action claiming that NextAlarm allowed Amcest, the current provider of the
services, to improperly gather information owned by Cen Com to service
NextAlarm’s customers.

 

The complaint does not specify the amount of damages being sought by the
plaintiff. Numerex believes that its potential liability in the event of an
unfavorable outcome with respect to this matter is likely to be less than
$250,000.

 

Jeff Smith v. Numerex

 

Jeff Smith, the former Chief Technology and Innovation Officer of Numerex,
brought an action seeking reimbursement of approximately $54K in expenses that
Mr. Smith claims to have incurred while at Numerex but for which no expense
reports were submitted.

 

Marc Zionts

 

Numerex received a letter from an attorney representing Marc Zionts (former CEO)
regarding his termination from Numerex on January 10, 2017. On March 29, 2017
Numerex was advised by Mr. Zionts’ counsel that, unless Numerex begins
settlement discussions, Mr. Zionts may submit a request for arbitration in
accordance with the terms of his employment agreement. At this preliminary
stage, Numerex does not know whether Mr. Zionts will submit a request for
arbitration or what his claims might be and cannot form a judgment as to the
likelihood of an unfavorable outcome or the amount or range of potential loss,
if any.

 

 

 

 

Governmental audits, reviews and investigations:

 

SEC

 

On April 27, 2016, Numerex received a document preservation notice from the
Atlanta regional Office of the Securities & Exchange Commission in connection
with an investigation by the staff. The SEC inquired about the departure of
executive officers of Numerex, Grant Thornton’s decision not to stand for
reappointment after completion of audit services for FY2015, and the material
weaknesses reported in Numerex’s annual report for the year ended December 31,
2015. The chair of the audit committee responded to questions from the SEC staff
and since that time, there have been no additional contact or requests for more
information.

 

OFCCP

 

The Office of Federal Contract Compliance Programs (“OFCCP”) conducted a routine
audit of Numerex Corp.’s affirmative action policies. Numerex Corp. provided
information requested by the OFCCP. The OFCCP did not find any discriminatory
practices but did find deficiencies in the hiring process, namely that Numerex
failed to maintain records of the gender, race, and ethnicity of all applicants
and to list all openings in the state workforce job bank. Numerex entered into a
conciliation agreement under which Numerex agreed to correct such practices.

 

 

 

 

SCHEDULE 3.16

 

INTELLECTUAL PROPERTY

 

1.Patents

 

Country Application No. Patent No Filing Date Issue Date Title Registrant US
09/666,042 6,718,177 9/20/2000 4/6/2004 System for Communicating Messages Via a
Forward Overhead Control Channel for a Programmable Logic Control Device Numerex
Corp. US 10/038,089 6,882,843 1/2/2002 4/19/2005 Multiple Wireless Data
Transport Transceiver System Numerex Corp. US 09/083,079 6,311,060 5/21/1998
10/30/2001 Method and System for Registering the Location of a Mobile Cellular
Communications Device Numerex Corp. US 10/008,100 7,225,459 11/13/2001 5/29/2007
Methods and Systems for Dynamically Adjusting Video Bit Rates Numerex Corp. US
08/769,142 5,873,043 12/18/1996 2/16/1999 System for Communicating Messages Via
a Forward Overhead Control Channel Numerex Corp. US 09/699,312 6,856,808
10/27/2000 2/15/2005 Interconnect System and Method for Multiple Protocol Short
Message Services Numerex Corp. US 10/262,372 6,718,237 9/30/2002 4/6/2004
Communications Device for Conveying Geographic Location Information Over
Capacity Constrained Wireless Systems Numerex Corp. US 09/549,761 6,738,647
4/14/2000 5/18/2004 Method and System for Expanding the Data Payload of Data
Messages Transported Via a Cellular Network Control Channel Numerex Corp. US
09/082,694 6,311,056 5/21/1998 10/30/2001 Method and System for Expanding the
Data Capacity of a Cellular Network Control Channel Numerex Corp. US 10/773,692
7,272,494 2/6/2004 9/18/2007 Communication Device for Conveying Geographic
Location Information Over Capacity Constrained Wireless Systems Numerex Corp. US
10/770,326 7,151,943 2/2/2004 12/19/2006 System for Communicating Messages Via a
Forward Overhead Control Channel for a Programmable Logic Control Device Numerex
Corp. US 10/885,445 7,245,928 7/6/2004 7/17/2007 Method and System for Improved
Short Message Services Numerex Corp. US 10/952,710 7,233,802 9/29/2004 6/19/2007
Interconnect System and Method for Multiple Protocol Short Message Services
Numerex Corp. US 11/811,855 7,680,505 6/12/2007 3/16/2010 Telemetry Gateway
Numerex Corp.

 

 

 

 

US 12/704,290 8,060,067 2/11/2010 11/15/2011 Method and System for Efficiently
Routing Messages Numerex Corp. US 13/247,316 8,543,146 9/28/2011 9/24/2013
Method and System for Efficiently Routing Messages Numerex Corp. US 13/848,804
8,903,437 3/22/2013 12/2/2014 Method and System for Efficiently Routing Messages
Numerex Corp. US 10/959,809 7,783,508 10/6/2004 8/24/2010 Method and System for
Refining Vending Operations Based on Wireless Data Numerex Corp. US 10/877,354
7,650,285 6/25/2004 1/19/2010 Method and System for Adjusting Digital Audio
Playback Sampling Rate Numerex Corp. US 12/012,848 8,265,605 2/6/2008 9/11/2012
Service escrowed transportable wireless event reporting system Numerex Corp. US
13/568,559 8,543,097 8/7/2012 9/24/2013 Service escrowed transportable wireless
event reporting system Numerex Corp. US 13/971,935 8,855,716 8/21/2013 10/7/2014
Service escrowed transportable wireless event reporting system Numerex Corp. US
12/002,215 7,880,599 12/14/2007 2/1/2011 Method and System for Remotely
Monitoring the Operations of a Vehicle Numerex Corp. US 12/002,091 7,936,256
12/14/2007 5/3/2011 Method and System for Interacting with a Vehicle over a
Mobile Radiotelephone Network Numerex Corp. US 12/290,048 8,738,046 10/27/2008
5/27/2014 Intelligent Short Message Delivery System and Method Numerex Corp. US
12/713,916 8,041,383 2/26/2010 10/18/2011 Digital Upgrade System and Method
Numerex Corp. US 13/234,712 8,483,748 9/16/2011 7/9/2013 Digital Upgrade System
and Method Numerex Corp. US 13/911,554 8,868,059 6/6/2013 10/21/2014 Digital
Upgrade System and Method Numerex Corp. US 12/640,688 8,112,285 12/17/2009
2/7/2012 Method and System for Improving Real-Time Data Communications Numerex
Corp. US 12/985,989 8,126,764 1/6/2011 2/28/2012 Communication of Managing
Vending Operations Based on Wireless Data Numerex Corp. US 12/860,231 8,214,247
8/20/2010 7/3/2012 Method and System for Refining Vending Operations Based on
Wireless Data Numerex Corp. US 13/491,079 8,484,070 6/7/2012 7/9/2013 Method and
System for Managing Vending Operations Based on Wireless Data Numerex Corp. US
12/985,975 8,269,618 1/6/2011 9/18/2012 Method and System for Remotely
Monitoring the Location of a Vehicle Numerex Corp. US 13/040,563 8,253,549
3/4/2011 8/28/2012 Method and System for Interacting with a Vehicle over a
Mobile Radiotelephone Network Numerex Corp. US 13/561,313 8,547,212 7/30/2012
10/1/2013 Method and System for Interacting with a Vehicle over a Mobile
Radiotelephone Network Numerex Corp.

 

 

 

 

US 14/043,363 9,084,197 10/1/2013 7/14/2015 Method and System for Interacting
with a Vehicle over a Mobile Radiotelephone Network Numerex Corp. US 13/345,018
8,412,186 1/6/2012 4/2/2013 Method and system for managing subscriber identity
modules on wireless networks for machine to-machine applications Numerex Corp.
US 13/681,460 8,611,891 11/20/2012 12/17/2013 Method and system for managing
subscriber identity modules on wireless networks for machine to-machine
applications Numerex Corp. US 14/079,936 9,414,240 11/14/2013 8/9/2016 Method
and system for managing subscriber identity modules on wireless networks for
machine to-machine applications Numerex Corp. US 13/456,662 8,705,716 4/26/2012
4/22/2014 Interactive Control of Alarm Systems by Telephone Interface Using an
Intermediate Gateway Numerex Corp. US 13/413,333 8,705,704 3/6/2012 4/22/2014
Delivery of Alarm System Event Data and Audio Over Hybrid Network Numerex Corp.
US 13/438,941 8,798,260 4/4/2012 8/5/2014 Delivery of Alarm System Event Data
and Audio Numerex Corp. US 14/450,787 9,462,135 8/4/2014 10/4/2016 Delivery of
Alarm System Event Data and Audio Numerex Corp. US 14/013,637 9,153,124
8/29/2013 10/6/2015 Alarm Sensor Supporting Long-Range Wireless Communication
Numerex Corp. US 14/039,573 9,177,464 9/27/2013 11/3/2015 Method and system for
untethered two-way voice communication for an alarm system Numerex Corp. US
10/462,708 7,245,703 6/17/2003 7/17/2007 Alarm Signal Interceptor, Middleware
Processor, and Re-Transmitter Using Caller ID Numerex Corp. US 10/861,790
7,440,554 6/7/2004 10/21/2008 Alarm Signal Interceptor, Middleware Processor,
and Re-Transmitter Numerex Corp. US 11/226,857 7,593,512 9/14/2005 9/22/2009
Private VOIP network for Security System Monitoring Numerex Corp. US 11/348,291
7,734,020 2/6/2006 6/8/2010 Two-way Voice and Voice over IP receivers for Alarm
Systems Numerex Corp. US 11/517,025 7,613,278 9/7/2006 11/3/2009 Alarm System
Activation Platform Numerex Corp. US 12/018,724 8,369,487 1/23/2008 2/5/2013
Enhanced 911 notification for Internet Enabled Alarm Systems Numerex Corp. US
12/504,709 9,131,040 7/17/2009 9/8/2015 Alarm System for use over Satellite
Broadband Numerex Corp. US 13/004,917 8,509,391 1/12/2011 8/13/2013 Wireless
VoIP Network for Security System Monitoring Numerex Corp. US 13/939,460
9,094,410 7/11/2013 7/28/2015 Wireless VoIP Network for Security System
Monitoring Numerex Corp. US 13/194,912 9,054,893 7/30/2011 6/9/2015 Alarm System
IP Network with PSTN Output Numerex Corp.

 

 

 

 

US 14/598,737 9,356,798 1/16/2015 5/31/2016 Alarm System IP Network with PSTN
Output Numerex Corp. US 14/075,467 9,235,855 11/8/2013 1/12/2016 Delivery of
Security Solutions Based on Demand Numerex Corp. US 14/272,709 9,510,180
5/8/2014 11/29/2016 Mobile Management Message Distribution and Active On-Network
Determination Numerex Corp. US 14/862,701   9/23/2015   Mobile Management
Message Distribution and Active On-Network Determination Numerex Corp US
14/185,209 9,350,871 2/20/2014 5/24/2016 Delivery of Alarm System Event Data and
Audio Over Hybrid Network Numerex Corp US 14/332,794 9,183,730 7/16/2014
11/10/2015 Method and System for Mitigating Invasion Risk Associated with
Stranger Interactions in a Security System Environment Numerex Corp US
14/559,190   12/3/2014   Method and System for Managing a Location Detector
Numerex Corp US 14/525,808   10/28/2014   Method and System for Generating
Geofences for Managing Offender Movement Numerex Corp US 14/534,746 9,582,982
11/6/2014 2/28/2017 Method and System for Energy Managed of an Offender Monitor
Numerex Corp US 14/524,232   10/27/2014   Offender Monitor with Managed Rate of
Location Reading Numerex Corp US 14/525,786 9,401,082 10/28/2014 7/26/2016
Offender Monitor with Orientation Based Monitoring Numerex Corp US 14/522,965
9,449,497 10/24/2014 9/20/2016 Method and System for Detecting Alarm System
Tampering Numerex Corp US 11/040,636 7,323,970 1/21/2005 1/29/2008 Method and
System for Remote Interaction with a Vehicle via Wireless Communication Numerex
Corp US 14/789,085   7/1/2015   Method and System for Locating a Wireless
Tracking Device Numerex Corp US 14/789,089 9,503,848 7/1/2015 11/22/2016 Method
and System for Locating a Wireless Tracking Device Associated with a Network of
Alarm Panels Numerex Corp US 13/081,954 9,119,013 4/7/2011 8/25/2015 Satellite
Based Tracking and Data Device with Multi-Function Radio Frequency Interface
Numerex Corp US 13/092,652   4/22/2011   Analytical Scoring Engine for Remote
Device Data Numerex Corp US 13/209,536 8,769,111 8/15/2011 7/1/2014 IP Network
Service Redirector Device and Method Numerex Corp US 13/435,231 8,990,915
3/30/2012 3/24/2015 Local Data Appliance for Collecting and Storing Remote
Sensor Data Numerex Corp US 13/484,973 9,214,082 5/31/2012 12/15/2015 System and
Method for Alarm System Tamper Detection and Reporting Numerex Corp US
13/485,030 9,325,814 5/31/2012 8/9/2016 Wireless SNMP Agent Gateway Numerex Corp

 

 

 

 

US 13/607,955 8,761,795 9/10/2012 6/24/2014 Dynamic Reverse Geofencing Numerex
Corp US 14/312,037   6/23/2014   Dynamic Reverse Geofencing Numerex Corp US
13/644,001 8,970,364 10/3/2012 3/3/2015 Method and System for Remote Coupling
Security System Control Numerex Corp US 13/734,352 9,207,331 1/4/2013 12/8/2015
Using Statistical Analysis to Infer an Accurate GPS Location for Use in Tracking
Devices Numerex Corp US 13/865,601 9,041,527 4/18/2013 5/26/2015 System and
Method for Using Alarm System Zones for Remote or Mobile Objects Numerex Corp US
14/721,472   5/26/2015   System and Method for Using Alarm System Zones for
Remote or Mobile Objects Numerex Corp US 14/538,569   11/11/2014   System and
Method for Employing Base Stations to Track Mobile Devices Numerex Corp US
14/552,768   11/25/2014   System and Method for Interfacing 2G Applications with
a 3G/4G Cellular Radio Network Numerex Corp US 14/794,586   7/8/2015   Depletion
Mode MOSFET Power Supply Numerex Corp US 14/794,602   7/8/2015   System and
Method for Camera Registration Numerex Corp US 14/830,574   8/19/2015   Motor
Fault Detection System and Method Numerex Corp US 14/872,780   10/1/2015  
Coordination of Gas Pump with Tank Level Sensors for Fraud Detection Numerex
Corp US 14/872,997   10/1/2015   Closed Tank Fill Level Sensor Numerex Corp US
11/804,199 7,680,471 5/17/2007 3/16/2010 System and method for prolonging
wireless data product's life Numerex Corp US 13/750,205 9,215,578 1/25/2013
12/15/2015 Monitoring Systems and Methods Omnilink Systems Inc. US 12/112,695
8,115,621 4/30/2008 2/14/2012 Device for Tracking the Movement of Individuals or
Objects Omnilink Systems Inc. US 11/935,858 8,547,222 11/6/2007 10/1/2013 System
and Method of Tracking the Movement of Individuals and Assets Omnilink Systems
Inc. US 11/935,833 7,518,500 11/6/2007 4/14/2009 System and Method for
Monitoring Alarms and Responding to the Movement of Individuals and Assets
Omnilink Systems Inc. US 12/350,678 7,864,047 1/8/2009 1/4/2011 System and
Method for Monitoring Alarms and Responding to the Movement of Individuals and
Assets Omnilink Systems Inc. US 13/937,941 9,373,241 7/9/2013 6/21/2016 System
and Method of Tracking the Movement of Individuals and Assets Omnilink Systems
Inc.

 

 

 

 

US 12/794,500 8,489,113 6/4/2010 7/16/2013 Method and System for Tracking,
Monitoring and/or Changing Tracking Devices including Wireless Energy Transfer
Features Omnilink Systems Inc. US 12/639,524 8,831,627 12/16/2009 9/9/2014
System and Method for Tracking Monitoring, Collecting, Reporting and
Communicating with the Movement of Individuals Omnilink Systems Inc. US
29/279,448 D578,918 5/1/2007 10/21/2008 Offender Monitor Omnilink Systems Inc.
US 08/969,146 6,154,648 11/12/1997 11/28/2000 METHODS AND APPARATUS FOR
COMMUNICATING DATA VIA A CELLULAR MOBILE RADIOTELEPHONE SYSTEM Numerex Corp. US
09/160,512 6,108,537 9/24/1998 8/22/2000 METHOD AND SYSTEM FOR PERFORMING A
PREDETERMINED OPERATION RELATED TO A PREDETERMINED CLASS OF CELLULAR SOURCES
Numerex Corp. US 15/222,164   7/28/2016   Offender Monitor Messaging System
Numerex Corp. US 15/158,088   5/18/2016   System and Method of Using Pick-up,
Drop-off Geofence for Mobile Devices Numerex Corp. US 14/991,031 9,536,417 
1/8/2016  1/2/2017 Method and System for Hierarchical Management of Personal
Emergency Response System (PERS) Devices Numerex Corp. US 14/991,028   1/8/2016
  Method and System for Locating a Personal Emergency Response System (PERS)
Device Based on Real Estate Lockbox Interaction Numerex Corp. US 15/331,364  
10/21/2016   Method and System for Locating a Wireless Tracking Device
Associated with a Network of Alarm Panels Numerex Corp.

 

 

 

 

2.Trademarks

 

MARK COUNTRY SERIAL
NO. FILING
DATE REG. NO. REG.
DATE STATUS      CODE OWNER [t1701443_ex10-1pg36a.jpg] United States 77894440
12/16/2009 3906542 1/18/2011 REGISTERED Numerex Corp [t1701443_ex10-1pg36b.jpg] 
Canada 1463075 12/16/2009 TMA815774 1/19/2012 REGISTERED Numerex Corp
[t1701443_ex10-1pg36c.jpg] CTM 8766371 12/17/2009 8766371 6/11/2010 REGISTERED
Numerex Corp [t1701443_ex10-1pg36d.jpg] Mexico 1055804 12/18/2009 1146967
3/5/2010 REGISTERED Numerex Corp [t1701443_ex10-1pg36e.jpg] Mexico 1055805
12/18/2009 1150111 3/24/2010 REGISTERED Numerex Corp

 

 

 

 

[t1701443_ex10-1pg37.jpg] Mexico 1055806 12/18/2009 1146300 3/2/2010 REGISTERED
Numerex Corp AVIDWIRELESS United States 85721098 9/5/2012 4378893 8/6/2013
REGISTERED Numerex Corp FASTRACK United States 78047504 2/9/2001 2858718
6/29/2004 REGISTERED Numerex Corp FASTRACK Canada 1663293 2/10/2014     PENDING
Numerex Corp FASTRACK CTM 12579652 2/10/2014 12579652 7/2/2014 REGISTERED
Numerex Corp FOCALPOINT United States 78873454 5/1/2006 3545293 12/9/2008
REGISTERED Omnilink Systems Inc. MYSHIELD United States 86740980 8/28/2015    
PENDING Numerex Corp NEXTALARM United States 86187648 2/7/2014 4784209 8/4/2015
REGISTERED Numerex Corp NEXTALARM Canada 1663294 2/10/2014     PENDING Numerex
Corp NEXTALARM Mexico 1502622 7/3/2014     PENDING Numerex Corp NEXTALARM Mexico
1502627 7/3/2014     PENDING Numerex Corp NEXTALARM Mexico 1502631 7/3/2014    
PENDING Numerex Corp NEXTALARM Mexico 1502632 7/3/2014     PENDING Numerex Corp
NEXTALARM Mexico 1502635 7/3/2014     PENDING Numerex Corp NEXTALARM.COM United
States 78885124 5/16/2006 3249281 6/5/2007 REGISTERED Numerex Corp NEXTALARM.COM
THE BROADBAND ALARM COMPANY United States 78929909 7/14/2006 3244717 5/22/2007
REGISTERED Numerex Corp NUMEREX United States 77710898 4/9/2009 3736251
1/12/2010 REGISTERED Numerex Corp NUMEREX Canada 1349945 6/1/2007 TMA770553
6/23/2010 REGISTERED Numerex Corp NUMEREX Canada 1454771 10/8/2009 TMA829144
8/6/2012 REGISTERED Numerex Corp

 

 

 

 

NUMEREX CTM 8605371 10/9/2009 8605371 4/5/2010 REGISTERED Numerex Corp NUMEREX
CTM 5820519 4/10/2007 5820519 7/30/2009 REGISTERED Numerex Corp NUMEREX Mexico
859369 6/5/2007 1011675 11/16/2007 REGISTERED Numerex Corp NUMEREX Mexico 859366
6/5/2007 1043373 5/30/2008 REGISTERED Numerex Corp NUMEREX Mexico 859368
6/5/2007 1104992 6/11/2009 REGISTERED Numerex Corp NUMEREX Mexico 859367
6/5/2007 1011674 11/16/2007 REGISTERED Numerex Corp NUMEREX Mexico 1024495
6/5/2007 1024495 2/20/2008 REGISTERED Numerex Corp NUMEREX DNA United States
77598236 10/22/2008 3796708 6/1/2010 REGISTERED Numerex Corp NUMEREX DNA Canada
1415685 10/24/2008 TMA783445 11/25/2010 REGISTERED Numerex Corp NUMEREX DNA CTM
8230054 4/21/2009 8230054 11/13/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1002255 4/21/2009 1131018 11/23/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1006231 5/14/2009 1127160 10/23/2009 REGISTERED Numerex Corp NUMEREX DNA Mexico
1006232 5/14/2009 1163625 6/14/2010 REGISTERED Numerex Corp NUMEREX SATELLITE
FLEX United States 85385958 8/1/2011 4488845 2/25/2014 REGISTERED Numerex Corp
NUMEREX SMART DATA DELIVERED CTM 12704433 3/18/2014 12704433 8/13/2014
REGISTERED Numerex Corp OMNILINK United States 78626004 5/9/2005 3156898
10/17/2006 REGISTERED Omnilink Systems Inc. SMART DATA DELIVERED United States
86112013 11/6/2013 4680617 2/3/2015 REGISTERED Numerex Corp SMART DATA DELIVERED
Canada 1657958 12/27/2013     PUBLISHED Numerex Corp SMART DATA DELIVERED Mexico
1446329 1/9/2014     PENDING Numerex Corp SMART DATA DELIVERED Mexico 1446330
1/9/2014     PENDING Numerex Corp SMARTDATADELIVERED Canada 1661235 1/27/2014  
  PUBLISHED Numerex Corp SMARTDATADELIVERED Mexico 1451208 1/27/2014     PENDING
Numerex Corp

 

 

 

 

SMARTDATADELIVERED Mexico 1451209 1/27/2014     PENDING Numerex Corp THE
BROADBAND ALARM COMPANY United States 78785181 1/4/2006 3175728 11/21/2006
REGISTERED Numerex Corp UPLINK United States 78691601 8/12/2005 3279435
8/14/2007 REGISTERED Uplink Security, LLC UPLINK United States 78106931 2/5/2002
4013326 8/16/2011 REGISTERED Uplink Security, LLC UPLINK United States 86190829
2/11/2014 4683816 2/10/2015 REGISTERED Uplink Security, LLC UPLINK Canada
1465547 1/12/2010 TMA839360 1/11/2013 REGISTERED Uplink Security, LLC UPLINK CTM
5915327 5/18/2007 5915327 3/16/2010 REGISTERED Uplink Security, LLC UPLINK
Mexico 1501264 6/30/2014     PENDING Uplink Security, LLC UPLINK Mexico 1501263
6/30/2014     PENDING Uplink Security, LLC UPLINK Mexico 1501262 6/30/2014    
PENDING Uplink Security, LLC UPLINK Mexico 1501260 6/30/2014     PENDING Uplink
Security, LLC NUMEREX INSITE United States 86345978 7/23/2014     ABANDONED
Numerex Corp ACCELAVIEW United States 85040167 5/17/2010 3932829 3/15/2011
REGISTERED Numerex Corp ABBRA United States 78567205 2/14/2005 3076222 4/4/2006
REGISTERED Numerex Corp MACHINES TRUST US United States 77592395 10/14/2008
3675590 9/1/009 REGISTERED Numerex Corp ALL TERRAIN M2M United States 77978685
4/2/2008 3782717 4/27/2010 REGISTERED Numerex Corp NUMEREX FAST United States
77920341 1/26/2010 3906634 1/18/2011 REGISTERED Numerex Corp NUMEREX DNA DEVICE
NETWORK APPLICATION United States 77917829 1/22/2010 3840747 8/31/2010
REGISTERED Numerex Corp

 

 

 

 

V-NOTIFY United States 77084419 1/17/2007 3333730 11/13/2007 REGISTERED Numerex
Corp E-NOTIFY United States 77084414 1/17/2007 3403769 3/25/2008 REGISTERED
Numerex Corp ORBITRAX United States 77004275 9/21/2006 3264104 7/17/2007
REGISTERED Numerex Corp CELLEMETRY United States 74493789 2/23/1994 2004693
10/1/1996 REGISTERED Numerex Corp DCX United States 74437904 9/20/1993 1941980
12/19/1995 REGISTERED Numerex Corp DERIVED CHANNEL MULTIPLEX United States
74437859 9/20/1993 1937727 11/28/1995 REGISTERED Numerex Corp UPLINK REMOTE
United States 86187670 2/7/2014 4677682 1/27/2015 REGISTERED Uplink Security,
LLC UPLINK GPS United States 85818059 1/8/2013 4546091 6/10/2014 REGISTERED
Uplink Security, LLC U-TRAC BY UPLINK United States 77759381 6/15/2009 3826255
7/27/2010 REGISTERED Uplink Security, LLC

 

3.Copyrights

 

None.

 

4.Internet Domains

 

alzcomfortzone.com comfortzonecheckin.com lbsdeveloper.com lbsdevelopment.com
lbsgateway.com lbsplatform.com lbsprofessionalservices.com lbsproserve.com
m2mwirelessdevices.com omnilink.com omnilinkalert.com

 

 

 

 

omnilinkalerts.com omnilinkfocalpoint.com omnilinkfocalpt.com omnilinkfpt.com
omnilinkjs.com omnilinkjudicial.com omnilinksafereturn.com
omnilinksafereturns.com omnilinksoftware.com omnilinksys.com omnilinksystems.com
omnilinkve.com omnilinkvirtualearth.com tscgateway.com tscgateway.net
universaltracker.com virtualearthconsulting.com virtualearthdevelopment.com
virtualearthps.com ACCUTRAX.COM ACCUTRAX.INFO ACCUTRAX.MOBI ACCUTRAX.US
ACCUTRAXLIVE.COM ACCUTRAXLIVE.NET ACCUTRAXONLINE.NET ACCUTRAXWEB.COM
ACCUTRAXWEB.NET FELIX-DATA.COM FELIXADMIN.COM FELIXCONTROL.COM FELIXLITE.COM
FELIXLITE.NET FELIXLIVE.COM FELIXLIVE.NET FELIXLOGISTICS.COM FELIXMANAGER.COM
FELIXMAPPING.COM FELIXMOBILE.COM FELIXMOBILE.NET FELIXTAV.COM

 

 

 

 

FELIXTPM.COM FELIXTRACKING.COM FELIXVIEW.COM G-RFID.COM G-RFID.INFO G-RFID.NET
G-RFID.ORG G-RFID.US I-FELIX.COM MYACCUTRAX.COM MYACCUTRAX.NET
MYGLOBALTRACKING.COM MYGLOBALTRACKING.NET SATELLITE-RFID.COM SATELLITE-RFID.INFO
SATELLITE-RFID.NET SATELLITE-RFID.ORG SATELLITE-RFID.US NUMEREXDNA.COM
NUMEREXFAST.COM UBLIP.COM I3GCORP.COM 4GSUNRISE.COM accelaview.info
accelaview.net accelaview.us accelaviewblog.com accelaviewdriver.com
accelaviewdriver.info accelaviewdriver.net accelaviewdriver.us
accelaviewfleet.com accelaviewfleet.info accelaviewfleet.net accelaviewfleet.us
accelaviewonline.com accelaviewshop.com accelaviewstore.com ACCUTAV.BIZ
ACCUTAV.COM ACCUTAV.INFO

 

 

 

 

ACCUTAV.MOBI ACCUTAV.NET ACCUTAV.ORG ACCUTAV.US ACTIVATEUPLINK.COM AIRDESK.NET
AIRDESKWIRELESS.COM ALARMLOGIN.COM ALARMLOGIN.NET ALARMLOGIN.US ASKUPLINK.COM
CELLEMETRY.COM CELLEMETRY.NET CELLEMETRY.ORG CELLEMETRYAPPS.COM CPNFORUM.COM
DCXSYS.COM DIGILOG.COM FAST-SCO.COM FAST-UPLINK.COM FASTRACKFLEET.COM
FASTRACKMOBILE.COM FASTRACKXPRESS.COM FTFLEET.COM GOUPLINK.NET GPRSXPRESS.COM
M2MEXCHANGE.NET M2MEXCHANGE.ORG M2MXCHANGE.COM M2MXCHANGE.NET M2MXCHANGE.ORG
MBLGPS.COM myaccelaview.com MYALARM.INFO MYMOBILEFASTRACK.COM
MYMOBILEGUARDIAN.COM MYMOBILEGUARDIAN.NET MYUPLINKCONNECT.COM MYUPLINKGPS.COM
MYUPLINKINTERACTIVE.COM MYUPLINKMOBILE.COM

 

 

 

 

MYUPLINKREMOTE.COM MYUPLINKSECURITY.COM MYWIRELESSCONNECTIONS.COM
MYWIRELESSCONNECTIONS.NET NEXTALARM.COM NEXTALARM.INFO NEXTALARM.NET
NEXTALARM.ORG NEXTALARM.US NEXTVIEWCAM.COM NMRX.COM NMRX.NET NMRX.ORG
NUMEREX-IOT.COM NUMEREX.COM NUMEREX.NET NUMEREX.ORG NUMEREXCELLPASS.COM
NUMEREXCLOUDPASS.COM NUMEREXCOMMPASS.COM NUMEREXCOMPASS.COM
NUMEREXCONNECTPASS.COM NUMEREXCORP.COM NUMEREXCORP.NET NUMEREXDATAPASS.COM
NUMEREXFASTPASS.COM NUMEREXFASTRACK.COM NUMEREXFLEX.COM NUMEREXM2MSOLUTIONS.COM
NUMEREXMEXICO.COM NUMEREXMOBILE.COM NUMEREXPASSPORT.COM NUMEREXPRESS.COM
NUMEREXSOLUTIONS.COM NUMEREXSOLUTIONS.NET NUMEREXVENDING.COM NUMEREXVENDING.NET
NUMEREXWORLDPASS.COM ONEHOURSECURITY.COM ORBIT-ONE.COM PORTABLEM2M.COM

 

 

 

 

PORTABLEM2M.NET PORTABLEM2M.ORG POWEREDBYNUMEREX.COM REMOTEARM.ME
SATELLITEFLEX.COM SATELLITEHERO.COM SMARTDATADELIVERED.BIZ
SMARTDATADELIVERED.COM SMARTDATADELIVERED.INFO SMARTDATADELIVERED.MOBI
SMARTDATADELIVERED.NET SMARTDATADELIVERED.ORG SMARTDATADELIVERED.US
U-TARQCARGO.NET U-TRAQ.COM U-TRAQ.NET U-TRAQASSETS.COM U-TRAQASSETS.NET
U-TRAQAUTO.COM U-TRAQAUTO.NET U-TRAQAUTOPRO.COM U-TRAQAUTOPRO.NET
U-TRAQCARGO.COM U-TRAQFLEET.COM U-TRAQFLEET.NET U-TRAQMINI.COM U-TRAQMINI.NET
U-TRAQMINIC.COM U-TRAQMINIC.NET U-TRAQPETS.COM U-TRAQPETS.NET UPLINK.COM
UPLINK2GIG.COM UPLINKBILLING.COM UPLINKCONNECT.COM UPLINKGPS.COM
UPLINKINTERACTIVE.COM UPLINKREMOTE.COM UPLINKSECURITY.COM UPLINKTRACKER.COM
UPLINKTRACKER.NET

 

 

 

 

UPLINKTRACKING.COM UPLINKTRACKING.NET UTRAQAUTO.COM UTRAQAUTO.NET UTRAQCARGO.COM
UTRAQCARGO.NET UTRAQFLEET.COM UTRAQFLEET.NET UTRAQNOW.COM UTRAQNOW.NET
UTRAQPETS.COM UTRAQPETS.NET VENDMONITOR.COM VENDMONITOR.NET VENDVIEW.COM
VENDVIEW.NET VOIP-ALARM.CO VOIPALARM.CO VOIPALARM.COM NMRXALERTS.com

 

5.IP Licenses

 

Settlement Agreement effective July 16, 2010 by and between Satellite Tracking
of People, LLC and Michelle Enterprises, LLC and Omnilink Systems Inc.

 

Supplemental Settlement Agreement effective May 19, 2014 by and between
Satellite Tracking of People, LLC and Omnilink Systems Inc.

 

 

 

 

SCHEDULE 3.19

 

VENTURES, SUBSIDIARIES, AND AFFILIATES; OUTSTANDING STOCK

 

 

Issuer Type of
Organization # of Shares
Owned Total Shares
Outstanding Owner Certificate No.
(if uncertificated, please
indicate so) Par Value (if
any) uBlip, Inc. Georgia Corp. 1,000 1,000 Numerex Corp. 1 None Omnilink Systems
Inc. Delaware Corp 10 10 Numerex Corp. 1 $0.01 Telemetry Services Corporation
Delaware Corp 100,000 100,000 Omnilink Systems Inc. 1 $0.0001 Cellemetry LLC
Delaware LLC 100% N/A Numerex Corp. Uncertificated N/A CELLEMETRY SERVICES, LLC
Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A Numerex Government
Services LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A NUMEREX
SOLUTIONS, LLC Delaware LLC 100% N/A Numerex Corp. Uncertificated N/A Orbit One
Communications, LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A Uplink
Security, LLC Georgia LLC 100% N/A Cellemetry LLC Uncertificated N/A NextAlarm,
LLC Georgia LLC 100% N/A Numerex Corp. Uncertificated N/A

 

Numerex Corp. also owns 100% of DCX Systems Australia PTY Ltd., an Australian
Entity. Numerex Corp’s ownership interest in this entity is uncertificated.
Omnilink Systems Inc. also owns 100% of Omnilink Systems Pvt Ltd, an Indian
entity that is in the process of dissolution. Omnilink Systems Inc.’s ownership
interest in this subsidiary is uncertificated.

 

 

 

 

 [t1701443_ex10-1pg48.jpg]

 

Joint Ventures, Partnerships and Affiliations:

 

None.

 

Pre-emptive or other outstanding rights to purchase, options, warrants or
similar rights or agreements:

 

Kenneth Rainin Foundation holds a warrant to purchase 125,000 Common Shares of
the Company.

 

Options and Restricted Stock Units granted under the 2014 Long Term Incentive
Plan

 

Options and Restricted Stock Units granted under the 2011 Long Term Incentive
Plan

 

 

 

 

SCHEDULE 3.20

 

JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

 

 

Legal Name Jurisdiction of
Organization Organizational
Identification
Number Location of Chief Executive
Office or Sole Place of
Business Numerex Corp. PA 2569500 400 Interstate North Parkway, Suite 1350
Atlanta, GA 30339 Cellemetry LLC DE 2896495 400 Interstate North Parkway, Suite
1350
Atlanta, GA 30339 CELLEMETRY SERVICES, LLC GA 0506174 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339 NextAlarm, LLC GA 12079521 400 Interstate North Parkway, Suite
1350
Atlanta, GA 30339 Numerex Government Services LLC GA 09063449 400 Interstate
North Parkway, Suite 1350
Atlanta, GA 30339 NUMEREX SOLUTIONS, LLC DE 3361359 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339 Orbit One Communications, LLC GA 07061836 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339 uBlip, Inc. GA 08077547 400 Interstate North Parkway, Suite
1350
Atlanta, GA 30339 Uplink Security, LLC GA 08096034 400 Interstate North Parkway,
Suite 1350
Atlanta, GA 30339 Omnilink Systems Inc. DE 3840422 400 Interstate North Parkway,
Suite 1350
Atlanta, GA 30339 Telemetry Services Corporation DE 4012995 400 Interstate North
Parkway, Suite 1350
Atlanta, GA 30339

 

 

 

 

SCHEDULE 3.21

 

LOCATIONS OF INVENTORY, EQUIPMENT AND BOOKS AND RECORDS (UPDATED)

 

Locations of Inventory and Equipment

 

400 Interstate North Parkway SE, Suite 1350

Atlanta, GA 30339

1210 Roosevelt St., Suite 200

Edmond, OK 73034

8144 Walnut Hill Lane
Suite 310
Dallas, TX 75231 1095 Windward Ridge
Building 300, Ste. 160
Alpharetta, GA 30005 5900 Windward Parkway #200
Alpharetta, GA 30005 275 S. Main Street, Suite 2CC
Doylestown, PA 18902

Encompass Supply Chain Solutions, Inc.
775 Tipton Industrial Drive, Suite D
Lawrenceville, GA 30046

(third party logistics)

IntegraCore, LLC
7280 Oakley Industrial Boulevard
Fairburn, GA 30213
(third party logistics)

Telegent EMS LLC

102 Technology Way

Havana, FL 32333

(third party manufacturer)

Morey Corp.

100 Morey Drive

Woodridge, IL 60517

(third party manufacturer)

Catcon Products, Inc.

7709 Sand Street

Fort Worth, TX 76118

(third party manufacturer)

Amware Logistic Services

4505 Newpoint Place

Lawrenceville, GA 30043

Vital Support

5515 Nobel Drive

Fitchburg, WI 53711

(data center)

AT&T

375 Riverside Parkway

Lithia Springs, GA 30122

(data center)

 

Location of Books and Records for all entities

 

400 Interstate North Parkway SE, Suite 1350
Atlanta, GA 30339

 

 

 